DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 recites “either a thermoset of thermoplastic matrix material,”  which appears to be a typographical error.  The examiner suspects the applicant’s intent was to have this portion of the claim recite “either a thermoset or thermoplastic matrix material,” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
claim 9 recites the broad recitation “the fibres comprise carbon fibers,” and the claim also recites “[the fibres] preferably [comprise] ultra high modulus carbon fibres (UHMCF)” which is the narrower statement of the range/limitation; and
claim 16 recites the broad recitation “at least some of the sheets are short tapes,” and the claim also recites “[at least some of the sheets] preferably [have] a length of 5-80 mm and a width of 2-30 mm” which is the narrower statements of the range/limitation.
 	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  	To further prosecution, the examiner is going to interpret the intent of the applicant was to have the scope of the claims be directed to the broad recitation from each claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0066171 (hereinafter “Bystricky”), and further in view of United States Patent Application Publication No. US 2014/0004296 (hereinafter “Khokar”).Regarding claims 1 and 2 	Bystricky teaches a composite material formed from a fiber reinforcement of Regarding claim 3 	In addition, Bystricky teaches the ribbons (tapes) have a width of 20 mm (paragraph [0019]), which falls within the claimed ranges. 	Bystricky additionally teaches the precursor composite material can be formed by a pultrusion process, which can result in forming unlimited lengths of material (length of the tape) (paragraph [0035]), which encompasses the claimed ranges.  Moreover, Bystricky also teaches the material can be cut into desired sizes (Id).  Bystricky does not explicitly teach a length exceeding 5 mm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate length of the composite material using only routine experimentation based on the desired size of the composite material.Regarding claim 4 	In addition, Bystricky teaches a crimp angle of approximately 2° (paragraph [0019]), which falls within the claimed range.Regarding claims 5 and 6 	In addition, Bystricky teaches the matrix material comprises approximately 40% of the total final volume of the composite material (paragraph [0026]), which corresponds to the fibers within the pre-preg sheet is approximately 60% of the total final volume of the composite material, which falls within the claimed ranges.Regarding claim 7 	As previously mentioned, Khokar teaches reducing the dead-weight of the matrix by eliminating the excess of the matrix which does not contribute to anything useful (paragraphs [0042], [0044], and [0058]).  Khokar does not explicitly teach the weight of the matrix material is within the range of 5-50% of the total weight of the pre-preg sheet.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a weight of the matrix material using nothing more than routine experimentation to achieve the desired lower weight of the composite material by elimination of the excess of the matrix material.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claim 8 	In addition, Bystricky teaches an areal density of the fabric is approximately 80 g/m2 (paragraph [0019]), which falls within the claimed range.Regarding claim 9 	In addition, Bystricky teaches the fibers are made from carbon (abstract).Regarding claim 10 	The thermosetting resin recited in claim 1, the claim from which claim 10 depends, is recited in an alternative form.  Therefore, the thermosetting resin is not necessary to meet the limitations of claim 1.  Moreover, the limitations for the thermosetting resin in claim 10 is also not necessary for at least the same reasons. 	Alternatively, Bystricky teaches the matrix material can be epoxy or phenolic resins, which is a thermosetting type synthetic resin and is (irreversibly) cured according to any desired temperature and pressure profile, as would be understood by those of skill in the art (paragraph [0032]).  Regarding the state of the thermosetting matrix material in different environments, although the prior art does not explicitly disclose the thermosetting matrix material is in solid-state below a first temperature, and soft and tacky above said temperature, and wherein the matrix material is irreversibly cured when heated above a second temperature for a certain duration of time, wherein the first temperature is 20°C or more, and wherein the second temperature is higher than said first temperature, the claimed functions/properties are deemed to naturally flow from the structure in the prior art since the Bystricky reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 11 	In addition, Khokar teaches the matrix material is provided in the form of continuous or discontinuous lines, extending at least partly in a direction different from the direction of the fibers (paragraph [0262]).Regarding claim 12 	In addition, Khokar teaches the matrix material is provided in the form of connection points provided by spot gluing, spot welding, etc. (disconnected dots or speckles) (paragraphs [0006] and [0012]).Regarding claim 13 	In addition, Khokar teaches the matrix material is provided in the form of a connection area provided in each overlap between the tapes of the first and second set of tapes (form of a layer, attached to at least one surface of the fiber reinforcement, the layer being provided with pores or openings for exposing fibers of the reinforcement through the layer) (paragraph [0016]).
Regarding claim 14 	In addition, Bystricky teaches the composite material can have a woven fabric shape (multi-ply arrangement comprising at least two pre-preg sheets, wherein the pre-preg sheets are arranged to at least partly overlapping each other, and wherein the overlapping pre-preg sheets have their fibers oriented in mutually different directions) (paragraph [0019] and Figure 1).Regarding claim 15 	In addition, Bystricky teaches at least some of the pre-preg sheets are tapes 16, 18 extending over the entire width and/or length of the multi-ply arrangement (Figure 1 and paragraph [0019]).Regarding claim 16 	In addition, Bystricky teaches the ribbons (tapes) have a width of 20 mm (paragraph [0019]), which falls within the claimed ranges. 	Bystricky additionally teaches the precursor composite material can be formed by a pultrusion process, which can result in forming unlimited lengths of material (length of the tape) (paragraph [0035]), which encompasses the claimed ranges.  Moreover, Bystricky also teaches the material can be cut into desired sizes (Id).  Bystricky does not explicitly teach a length ranging from 5-80 mm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate length of the composite material using only routine experimentation based on the desired size of the composite material.Regarding claim 17 	In addition, Bystricky teaches the composite material can be used in the manufacture of many lightweight structural applications (abstract and paragraphs [0003] – [0004]).Regarding claim 18 	In addition, Khokar teaches the application of heat and/or pressure  	Regarding the function of the composite material when heat and pressure are applied, although the prior art does not explicitly disclose the application of heat and pressure to the applied patterned thermoset or thermoplastic matrix material to spread, coalesce, engulf, and embed the fibers to form the composite material, the claimed function/property is deemed to naturally flow from the structure in the prior art since the combination of Bystricky and Khokar teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 19 	Bystricky teaches a composite material formed from a fiber reinforcement of layers or plies of fiber fabric impregnated with a carbon matrix (pre-preg sheet) (abstract).  Bystricky teaches the precursor matrix material includes thermosetting resins (paragraph [0022]).  Bystricky teaches the fiber reinforcement comprises unidirectional spread fibers (paragraph [0019] and Figure 1).  Bystricky teaches the woven fabric can have a thickness of 0.006 in or less (152 µm or less) (paragraph [0019]), which encompasses the claimed range. 	Bystricky does not explicitly teach the matrix material is provided in the form of either continuous or discontinuous lines, extending at least partly in a direction from the direction of the fibers, or in the form of disconnected dots or speckles, the pre-preg displaying resin impregnated fibers in some parts and dry fibers with a plurality of .
Response to Arguments
Applicant’s arguments, see pages 5 and 7-10, filed 20 January 2022, with respect to: the objection of claim 8; the rejection of claims 2, 4, 5, 7 and 8 under 35 USC §112(b); and the rejection of claims 1-3, 5-7, 9-13 and 17 under 35 USC §102(a)(1) as being anticipated by Takashima have been fully considered and are persuasive.  Therefore, the objection of claim 8, the rejection of claims 2, 4, 5, 7 and 8 under 35 USC §112(b), and the rejection of claims 1-3, 5-7, 9-13 and 17 under 35 USC §102(a)(1) as being anticipated by Takashima have been withdrawn.  The rejection of claims 9 and 16 under 35 USC § 112(b) are maintained based on the reasons provided above. 
Applicant’s arguments, see pages 5-7, filed 20 January 2022, with respect to the rejection of the claims under 35 USC §102(a)(1) as being anticipated by Bystricky have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 as being unpatentable over Bystricky and further in view of Khokar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783